Mr. Presiding Justice Holdom delivered the opinion of the court. 4. Stbebt railroads, § 131*—when collision between automdbile and street car shown to be due to recklessness of driver of automobile. Evidence held sufficient to sustain a finding that the collision of defendant’s street car with the automobile in which plaintiff was riding as a passenger was not due to the negligence of defendant and that the collision resulted from the reckless conduct of the driver of the automobile in attempting to cross the street car tracks in front of the approaching street car, which the motorman, by the suddenness of the driver’s action, was unable to stop in time to prevent a collision. 5. Street railroads, § 140?—when instruction on liability of street railroad for negligent injuries to passenger in automobile due to collision is proper. In an action by a passenger in an automobile against a street railroad to recover for personal injuries due to the collision of one of defendant’s street cars with the automobile, an instruction, that even though the jury believed from the evidence that the driver of the automobile in which plaintiff was riding was guilty of negligence, that fact alone would not relieve defendant from liability if the jury believed from a preponderance of the evidence that defendant was negligent and plaintiff was free from negligence, was proper. 6. Instructions, § 151*—when properly refused. An instruction adequately covered by given instructions is properly refused.